Citation Nr: 1447644	
Decision Date: 10/27/14    Archive Date: 11/05/14

DOCKET NO.  11-28 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a respiratory disorder, to include chronic obstructive pulmonary disease (COPD) and emphysema.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel

INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from July 1964 to July 1967.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

The Veteran testified before the undersigned in a November 2012 videoconference Board hearing, the transcript of which is included in the record.

Although the Veteran's April 2010 claim specifically requested service connection for "influenza and COPD breathing disorder," other respiratory disorders have been raised by the record, to include emphysema.  See generally Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that the scope of a mental health disability claim includes any mental disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record).  In this case, a July 2014 VA medical examiner noted that, in the United States, "COPD" includes both emphysema and chronic bronchitis.  In consideration of the holding in Clemons and the medical evidence of record, the Board has recharacterized the claim as reflected on the title page.  

The issue on appeal (previously characterized as service connection for COPD and service connection for emphysema) were previously remanded by the Board in May 2014 for further evidentiary development of requesting outstanding post-service VA treatment records and to obtain a VA examination for the Veteran's respiratory disorders.  This was accomplished, and the claims were readjudicated in a September 2014 supplemental statement of the case.  For this reason, the Board concludes that that the Board's remand orders have been substantially complied with, and it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).


FINDINGS OF FACT

1.  The Veteran has currently diagnosed respiratory disorders, to include COPD and emphysema.  

2.  The currently diagnosed respiratory disorders were not incurred in service and are not otherwise etiologically related to service. 


CONCLUSION OF LAW

The criteria for service connection for a respiratory disorder, to include COPD and emphysema, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain. 

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In a timely letter dated in September 2010, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what evidence VA would obtain.  The notice included provisions for disability ratings and for the effective date of the claim. 

The Veteran's service treatment records, VA treatment records, the November 2012 Board hearing transcript, and the Veteran's statements are associated with the claims file.  During the November 2012 Board hearing, the Veteran testified that he was last seen by a VA physician at the Houston VA Medical Center in October 2012 for his respiratory disorder and was given a "breathing test."  On remand, the RO obtained VA treatment records as recent as February 2014.  Moreover, during the November 2012 Board hearing, the Veteran testified that he first sought treatment for breathing problems from the Houston VA Medical Center at age 24 (i.e. in approximately 1970).  The RO requested these treatment records in June 2014; however, a negative response from the Houston VA Medical Center was received in August 2014, noting that records from 1970 to 1995 did not exist.  The Board finds that with the above efforts, the RO has attempted to develop the record as much as possible, and any further efforts to obtain the Veteran's VA treatment records from 1970 to 1995 would be futile.  As such, the Board finds that VA has fulfilled its duty to assist in obtaining such records.

Further, pursuant to the Board's May 2014 remand directive, the Veteran was also afforded a VA examination in connection with his claim for service connection for a respiratory disorder in July 2014.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinion and findings obtained in this case are adequate.  The VA nexus opinion provided considers all the pertinent evidence of record, the Veteran's statements, and provided a complete rationale for the opinion stated. 

Significantly, the Veteran and his representative have not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The conditions of COPD and emphysema are not "chronic disease[s]" listed under 
38 C.F.R. § 3.309(a) (2013); therefore, the presumptive service connection provision of 38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Generally, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).   
In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74   (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177   (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for a Respiratory Disorder

The Veteran maintains that he has respiratory conditions, to include emphysema and COPD, as a result of exposure to cold and wet climate while out in the field during service, which resulted in breathing and chest problems.  See November 2012 Board Hearing Transcript at pg. 5.  Given that the Veteran has credibly testified that he was in the field in both summer and winter months to conduct missile testing, which the Board finds to be consistent with his military occupation in his DD Form 214, the Board finds his assertions of exposure to cold and wet climate to be credible.

Next, the Board finds that the Veteran has been diagnosed with COPD.  See July 2014 VA examination report and VA treatment records dated July 2010.  The July 2014 VA examiner also noted that, in the United States, "COPD" includes both emphysema and chronic bronchitis.  

Upon review of all the evidence of record, both lay and medical, the Board finds that the preponderance of the evidence weighs against a finding that the Veteran's respiratory disorders were incurred in or are otherwise related to service.  In this regard, service treatment records are negative for any complaints, diagnoses, or treatment for COPD, emphysema, or chronic bronchitis.  Further, at his May 1967 service separation examination, a clinical evaluation of the Veteran's lungs was "normal" and a respiratory disorder was not noted at that time.  The Board finds that this evidence weighs against a finding that a respiratory disorder was incurred in service.  

Further, the Veteran was first diagnosed with COPD in July 2010, over 40 years after service separation.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor for consideration in deciding a claim).  Although the Veteran testified during the November 2012 Board hearing that he first sought treatment for breathing problems from the Houston VA Medical Center at age 24 (i.e. in approximately 1970), the Veteran was not diagnosed with COPD until 2010.  Further, aside from statements made pursuant to his current claim for VA compensation, the Veteran has not reported to medical professionals that his respiratory disorders are due to service or that he experienced symptoms associated with a respiratory disorder since service.  See Cartright, 2 Vet. App. at 25; Pond v. West, 12 Vet. App. 341 (1991) (interest may affect the credibility of testimony).

The Board acknowledges that symptoms, not treatment, are the essence of any evidence of persistent symptomatology (Savage v. Gober, 10 Vet. App. 488, 496 (1997)); however, here, the Veteran filed other claims for service connection, but did not mention a breathing or respiratory disorder at any time prior to his April 2010 claim.  For example, in April 1973, six years following service separation, the Veteran filed a claim for service connection for duodenal ulcer.  The Veteran filed other claims in December 2000 for service connection for a duodenal ulcer (new and material) and service connection for hernia.  The Veteran never mentioned symptoms of a respiratory disorder during these prior service connection claims.  While inaction regarding filing a claim is not necessarily indicative of the absence of symptomatology, where, as here, a veteran takes action regarding other claims, it becomes reasonable to expect that the Veteran is presenting all issues for which he is experiencing symptoms that he believes are related to service.  In other words, the Veteran demonstrated that he understood the procedure for filing a claim for VA disability compensation, and he followed that procedure in other instances where he believed he was entitled to those benefits.  In such circumstances, it is more reasonable to expect a complete reporting than for certain symptomatology to be omitted.  Thus, the Veteran's inaction regarding a claim for his respiratory disorder, when viewed in the context of his action regarding his other claims for compensation, may reasonably be interpreted as indicative of the Veteran's belief that he did not sustain a respiratory disorder in service and a lack respiratory symptomatology at the time he filed the other claims.  The Board finds that this evidence weighs against a finding that a respiratory disorder was incurred in service or is otherwise related to service.

Pursuant to the Board's May 2014 remand, the Veteran was afforded a VA examination in July 2014 to assist in determining the etiology of his respiratory disorder.  The examiner noted the May 2014 remand directive that requested consideration as to whether any respiratory disorder, to include COPD, was incurred in or was otherwise related to service, to include credible statements regarding exposure to cold and wet climate.  The examiner noted that he reviewed the VBMS and Virtual VA files, interviewed the Veteran, and conducted a physical examination.  The examiner noted findings shown in the service treatment records.  During the evaluation, the Veteran reported that he started smoking cigarettes in 1966 and quit in 2011 (45 years); however, the VA examiner noted that a February 2014 VA treatment record noted that the Veteran was being counseled for smoking cessation by his primary care physician.  

The July 2014 VA examiner then diagnosed the Veteran with COPD and noted that this diagnosis included both emphysema and chronic bronchitis.  The examiner also explained that, cigarette smoking was the "leading cause" of COPD and most people who have COPD smoke or used to smoke.  Long-term exposures to other lung irritants-such as air pollution, chemical fumes, or dust were also noted to possibly contribute to COPD.  The examiner then stated that there was no documentation in service treatment records of a lower respiratory tract infection, bronchitis, emphysema, or COPD.  The service entrance and service separation examination reports also revealed normal chest x-rays and normal lung exams.  The examiner then opined that it was less likely than not that COPD or any other respiratory condition was incurred in or was otherwise related to service.  Instead, the examiner opined that it was at least as likely as not that the Veteran's COPD was related to long-term cigarette smoking.  
 
The Board finds the July 2014 VA medical opinion to be highly probative as to whether the Veteran' respiratory disorders were incurred in or are related to service.  The examiner reviewed the record, interviewed the Veteran, conducted a physical examination, and provided an opinion supported by a detailed rationale.  Although the July 2014 VA examiner did not specifically opine as to whether it was at least as likely as not that the Veteran's respiratory disorders were related to the reported 
in-service exposure to cold and wet climate, the Board finds that the VA examiner's opinions adequately address this contention.  Notably, the examiner provided a specific opinion as to the likely etiology of the Veteran's COPD-i.e., long-term cigarette smoking.  Further, the examiner reviewed the Board's instructions to consider the Veteran's statements regarding exposure to cold and wet climate and opined that the Veteran's respiratory condition was not incurred in or otherwise related to service, which reasonably would include exposure to cold and wet climate.  

For these reasons, the Board finds that a preponderance of the evidence is against the claim for service connection for a respiratory disorder, to include COPD and emphysema.  In making this determination, the Board has considered the Veteran's statements asserting a nexus between the currently-diagnosed COPD and service.  While the Veteran is competent to report symptoms as they come to him through his senses, COPD and emphysema, which, as explained by the July 2014 VA examiner, have other possible etiologies, are not the type of disorder that a lay person can provide competent evidence on questions of etiology.  See Layno, 6 Vet. App. at 465 (competent lay evidence is evidence not requiring that the proponent have specialized education, training, or experience, but is provided by a person who has knowledge of facts or circumstances and conveys matter that can be observed and described by a lay person); see also Rucker at 74 (stating that a lay person is not competent to diagnose or make a competent nexus opinion about a disorder as complex as cancer); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (stating a veteran is not competent to diagnose rheumatic fever).  Here, the Board finds that the Veteran does not have the education, training, or experience to provide a competent opinion as to the etiology of his COPD or emphysema disorder.  Instead, for the reasons discussed above, the Board finds the July 2014 VA medical opinion, which was based on a review of accurate facts in the claims file, history by the Veteran, and laboratory and clinical findings, to be the most probative evidence of record.


For the reasons stated above, the Board finds that a preponderance of the evidence is against the claim for service connection for a respiratory disorder, to include COPD and emphysema, and the claim must be denied.  38 C.F.R. § 3.303.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a respiratory disorder, to include COPD and emphysema, is denied.




____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


